Case 3-17-10964-cjf          Doc 86      Filed 06/08/20 Entered 06/08/20 09:53:34                      Desc Main
                                         Document     Page 1 of 2




---------------------------------------------------------------------------------------------------------
                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE WESTERN DISTRICT OF WISCONSIN

IN RE:                                                )
                                                      )
SUSAN ANTOINETTE SKINNER                              )     CASE NO. 17-10964
                                                      )     CHAPTER 13
                                                      )
         DEBTOR                                       )

                AGREED ORDER CONDITIONING THE AUTOMATIC STAY

         In said District, the 4th of May, 2020, upon the Motion of U.S. Bank Trust N.A., as
Trustee of Igloo Series II Trust to Modify the Automatic Stay, due notice having been served
upon all parties in interest; the movant and the debtor(s) in agreement with the below terms and
the Court having jurisdiction and being fully advised in the premises;


         IT IS HEREBY ORDERED that the Automatic Stay shall remain in effect conditioned
upon the following:


    1. That in the event that debtor(s) become delinquent in their post-petition mortgage
payments during the six month period beginning with the June 1, 2020 payment, delinquent
Case 3-17-10964-cjf      Doc 86    Filed 06/08/20 Entered 06/08/20 09:53:34              Desc Main
                                   Document     Page 2 of 2



being defined as having not been received by movant before the sixteenth (16th) day afterwhich
such payment is due, U.S. Bank Trust N.A., as Trustee of Igloo Series II Trust may file and serve
on the court, debtor(s), their counsel, and the Trustee an Affidavit of Default and a proposed
Order Modifying the Automatic Stay for the court’s signature. Upon entry of such Order, the
Automatic Stay in this cause shall be modified for U.S. Bank Trust N.A., as Trustee of Igloo
Series II Trust to proceed against debtor(s) with foreclosure of the subject property, pursuant to
Wisconsin law, without further order of the Court or proceeding being necessary, and thereafter
commence any action necessary to obtain possession of the premises known as 7114 Sawmill

Rd., Madison, WI 53717. Monthly payments in the amount of $1,627.55 are to be sent to
creditor’s Payment Processing Center at BSI Financial Services, 1425 Greenway Drive, Ste 400,
Irving, TX 75038.

   2. At the termination of the six-month period, Creditor may renew its Motion by letter
notice to the Court, Debtor(s), and Debtor’s attorney, should payments not be received by
movant before the sixteenth (16th) day after which such payment is due.


   3. Regular on-going installment payments will commence June 1, 2020 in the amount of
$1627.55.
   4. In order to cure the remaining post-petition arrearage alleged in the Motion, U.S. Bank
Trust N.A., as Trustee of Igloo Series II Trust is granted leave to file a supplemental Proof of
Claim in the amount of $14,272.64 consisting of five payments from May 1, 2019 to September
1, 2019 at $1606.56 each; four payments from October 1, 2019 to January 1, 2020 at $1627.55
each; Filing Cost of $181.00, Attorneys Fees of $850.00, less suspense of $1301.36. The debtor
has made all payments due for February 1, 2020 through May 1, 2020. The debtors further agree
to modify the plan, if necessary, to accommodate payment of the supplemental claim.


/s/ Mic_h_a_e_l_Diman_
                     d                                     /s/_Kristin Sederholm
Attorney for Creditor                                      Attorney for Debtor
                                        ###
